Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
in line 12 of Claim 28, insert --and-- after “emitter;”.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of claims 1 and 28, as well as cancellation of claim 32, which overcomes the last remaining rejections in the application. While prior art such as Morse (20010035342) and/or Chew (WO2017018944) discloses a system for sanitizing a fluid in a receptacle/tank/reservoir or an object disposed in a fluid (see paragraphs 12-13 on pp. 4-7 of Office Action mailed 5/05/2021), neither Morse nor Chew specifically teach that the system is further comprised of at least one reference emitter being of the same type of emitter as the at least one emitter and a feedback system communicatively coupled to said controller and to said at least one reference emitter, wherein the controller is configured to evaluate the signal to confirm a functionality of the system, or a method of sanitizing that includes a step of placing a food item on a horizontal surface in the tank or fluid reservoir. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a system for sanitizing a fluid in a receptacle/tank/reservoir or an object disposed in a fluid and a method for sanitizing in said system comprised of components and steps as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799